 

Exhibit 10.3

 



Founder Shares Agreement

December 8, 2019

 

Monocle Acquisition Corporation
750 Lexington Avenue, Suite 1501
New York, NY 10022

 

AerSale Corp.
121 Alhambra Plaza, Suite 1700
Coral Gables, Florida 33134

 

Re: Agreement Relating to Founder Shares

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Agreement and Plan of Merger (as amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
dated as of December 8, 2019, by and among Monocle Holdings Inc., a Delaware
Corporation (“NewCo”), Monocle Acquisition Corporation, a Delaware corporation
(“Monocle”), Monocle Merger Sub 1 Inc., a Delaware corporation (“Merger Sub 1”),
Monocle Merger Sub 2 LLC, a Delaware limited liability company (“Merger Sub 2”),
AerSale Corp., a Delaware corporation (“AerSale”), and solely in its capacity as
the Holder Representative (as defined in the Merger Agreement), Leonard Green &
Partners, L.P., a Delaware limited partnership, and (ii) that certain letter
agreement (the “Insider Letter”), dated February 6, 2019, by and between Monocle
Partners, LLC (the “Sponsor”) and Cowen Investments II LLC (“Cowen”, and
together with the Sponsor, the “Founders”) with respect to certain matters,
including the transfer of shares of common stock of Monocle (“Common Stock”)
held of record by each of them (the “Founder Shares”). This letter agreement
(this “Agreement”) represents the “Founder Shares Agreement” contemplated by the
Merger Agreement. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Merger Agreement.

 

In order to induce Monocle, NewCo and AerSale to enter into the Merger Agreement
and to proceed with the Merger and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of the
Founders, hereby agrees, for the benefit of Monocle, NewCo and AerSale, as
follows:

 

1.                 Following the Closing and notwithstanding anything to the
contrary contained in the Insider Letter, the number of Founder Shares set forth
on Exhibit A opposite such Founder’s name with respect to such holder (as to
each such holder, its “Earnout Shares”) shall be subject to vesting as follows:

 

(a)               50% of such Founder’s Earnout Shares will immediately and
irrevocably vest at such time as the NewCo Common Stock Price is greater than
$12.50 per share (such share price as adjusted pursuant to Section 2, the
“Minimum Target”) for any period of twenty (20) trading days out of thirty (30)
consecutive trading days (the “Minimum Target Earnout Shares”);

 





 

 

(b)               50% of such Founder’s Earnout Shares will immediately and
irrevocably vest at such time as the NewCo Common Stock Price is greater than
$14.00 per share (such share price as adjusted pursuant to Section 2, the
“Maximum Target”) for any period of twenty (20) trading days out of thirty (30)
consecutive trading days (the “Maximum Target Earnout Shares”); and

 

(c)               In the event that a Liquidity Event occurs on or prior to the
fifth anniversary of the Closing Date (the “Deferred Period”):

 

(i)                 if the Liquidity Event Consideration in such Liquidity Event
is greater than the Minimum Target (but less than the Maximum Target) and the
Minimum Target Earnout Shares have not already vested, then the Minimum Target
Earnout Shares shall immediately and irrevocably vest, effective immediately
prior to the consummation of such Liquidity Event and the holders thereof shall
be entitled to receive the corresponding Liquidity Event Consideration; or

 

(ii)                if the Liquidity Event Consideration in such Liquidity Event
is greater than the Maximum Target and the Maximum Target Earnout Shares have
not already vested, then the Minimum Target Earnout Shares (to the extent not
already vested) and the Maximum Target Earnout Shares shall immediately and
irrevocably vest, effective immediately prior to the consummation of such
Liquidity Event and the holders thereof shall be entitled to receive the
corresponding Liquidity Event Consideration.

 

2.                 If NewCo shall, at any time during the Deferred Period, pay
any cash or in-kind dividend (other than any dividend in the form of additional
shares of NewCo Common Stock, which dividend shall be governed by the
immediately following sentence) on shares of NewCo Common Stock, then in each
such case the Minimum Target (to the extent the Minimum Target Deferred Shares
have not already been issued prior to the time of such dividend) and the Maximum
Target (to the extent the Maximum Target Deferred Shares have not already been
issued prior to the time of such dividend) shall be deemed to have been reduced
for all purposes of this Agreement by the amount of such cash dividend or the
fair market value of the in-kind dividend, as applicable, paid with respect to
each share of NewCo Common Stock. If NewCo shall at any time during the Deferred
Period pay any dividend on shares of NewCo Common Stock by the issuance of
additional shares of NewCo Common Stock, or effect a subdivision or combination
or consolidation of the outstanding shares of NewCo Common Stock (by
reclassification or otherwise) into a greater or lesser number of shares of
NewCo Common Stock, then, in each such case, the NewCo Common Stock Price values
set forth in Section 1 above shall be appropriately adjusted to provide to the
Founders the same economic effect as contemplated by this Agreement prior to
such event.

 

3.                 Each Founder hereby irrevocably and unconditionally agrees
that, prior to the vesting of such Founder’s Earnout Shares pursuant to Section
1, such Founder shall not Transfer (as defined below) all or any portion of such
Founder’s Earnout Shares, other than to a permitted transferee described in
subclause (b) of Section 7 of the Insider Letter who enters into a written
agreement addressed and delivered to the Company pursuant to which such
permitted transferee shall agree to be bound by the provisions of this
Agreement.

 



-2-

 

 

4.                 “Transfer” shall mean the (a) sale or assignment of, offer to
sell, contract or agreement to sell, hypothecate, pledge, grant of any option to
purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder with respect to, any security (including without limitation the
Earnout Shares), (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security (including without limitation the Earnout Shares), whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 

5.                 If any Earnout Shares have not vested on or prior to the
five-year anniversary of the Closing Date, such Earnout Shares shall be
forfeited to NewCo without consideration and with no further action required of
any Person. Upon any such forfeiture, such Earnout Shares shall automatically
transfer to NewCo for cancellation and in exchange for no consideration. Holders
of Earnout shares that are forfeited to NewCo shall take such actions and
deliver such documents as are reasonably necessary to give effect to such
forfeiture.

 

6.                 Prior to the vesting of any Earnout Shares hereunder, the
holder of such Earnout Shares shall nevertheless retain the right to vote such
Earnout Shares.

 

7.                 [Reserved].

 

8.                 For the avoidance of doubt, nothing set forth herein shall be
deemed to affect any Founders Shares, other than the Earnout Shares, and all
rights and obligations of the Founders with respect to the Founders Shares,
other than the Earnout Shares, shall remain intact.

 

9.                 This Agreement, the Insider Letter and the Merger Agreement
(together with the schedules and annexes hereto and thereto) and the other
documents, certificates and instruments to be delivered in connection herewith
or therewith constitute the entire agreement among the parties relating to the
transactions contemplated hereby and supersede any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
parties hereto relating to the transactions contemplated hereby.

 

10.               This Agreement may be amended or modified in whole or in part,
only by a duly authorized agreement in writing executed by each of the parties
hereto in the same manner as this Agreement and which makes reference to this
Agreement.

 

11.               Except as provided by Section 3, no party hereto shall assign
this Agreement or any part hereof without the prior written consent of the other
parties. Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

12.               This Agreement, and all claims or causes of action based upon,
arising out of, or related to this Agreement or the transactions contemplated
hereby, shall be governed by, and construed in accordance with, the Laws of the
State of Delaware, without giving effect to principles or rules of conflict of
laws to the extent such principles or rules would require or permit the
application of Laws of another jurisdiction.

 



-3-

 

 

13.               Any Action based upon, arising out of or related to this
Agreement or the transactions contemplated hereby may be brought in the Delaware
Chancery Court (or, if the Delaware Chancery Court shall be unavailable, any
other court of the State of Delaware or, in the case of claims to which the
federal courts have exclusive subject matter jurisdiction, any federal court of
the United States of America sitting in the State of Delaware), and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the Action shall be heard and determined only in any such court, and
agrees not to bring any Action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by Law or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any Action brought pursuant to this Section 13.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.               The parties hereto agree as follows:

 

(a)                Irreparable damage, for which monetary damages, even if
available, may not be an adequate remedy, may occur in the event that the
parties do not perform their respective obligations under the provisions of this
Agreement in accordance with its specified terms or otherwise breach such
provisions. The parties acknowledge and agree that the parties may be entitled
to seek an injunction, specific performance, or other equitable relief, to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, this being in addition to any other remedy to which they are
entitled under this Agreement.

 

(b)               Each party will not oppose the granting of specific
performance and other equitable relief on the basis that the other parties have
an adequate remedy at Law or that an award of specific performance is not an
appropriate remedy for any reason at Law or equity. The parties acknowledge and
agree that any party seeking an injunction to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in
accordance with this Section 14 shall not be required to provide any bond or
other security in connection with any such injunction.

 

15.               All notices and other communications among the parties hereto
shall be in writing and shall be deemed to have been duly given (a) when
delivered in person, (b) when delivered after posting in the United States mail
having been sent registered or certified mail return receipt requested, postage
prepaid, (c) when delivered by FedEx or other nationally recognized overnight
delivery service, or (d) when delivered by email or other electronic
transmission (in each case in this clause (d), solely if receipt is confirmed),
addressed as follows:

 



-4-

 

 

(a)               if to the Founders, to the address for notice set forth on
Schedule A hereto.

     with copies to:

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281

Attention: Stephen Fraidin   Gregory P. Patti, Jr.   Braden K. McCurrach

Email: stephen.fraidin@cwt.com   greg.patti@cwt.com   braden.mccurrach@cwt.com

 

(b)               if to NewCo or Monocle to:

 

Monocle Acquisition Corporation
750 Lexington Avenue, Suite 1501
New York, NY 10022

Attention: Sai Devabhaktuni   Eric Zahler   Richard Townsend

Email: sai@monoclepartnersllc.com   eric@monoclepartnersllc.com  
rich@monoclepartnersllc.com

 

     with copies to:

 

Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, NY 10281

Attention: Stephen Fraidin   Gregory P. Patti, Jr.   Braden K. McCurrach

Email: stephen.fraidin@cwt.com   greg.patti@cwt.com   braden.mccurrach@cwt.com

 

(c)               if to AerSale to:

 



AerSale Corp.

121 Alhambra Plaza, Suite 1700

Coral Gables, Florida 33134

Attention: Robyn Mandel

Email: robyn.mandel@aersale.com   legal@aersale.com

 



-5-

 

 

     with copies to:

 

Leonard Green & Partners, L.P.

11111 Santa Monica Boulevard, Suite 2000

Los Angeles, CA 90025

Attn: Jonathan Seiffer;   Michael Kirton

Email: seiffer@leonardgreen.com   kirton@leonardgreen.com

     and

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022

Attention: Howard A. Sobel, Esq.   Paul F. Kukish, Esq.

Email: howard.sobel@lw.com   paul.kukish@lw.com

 

16.               This Agreement shall terminate at such date and time as the
Merger Agreement is validly terminated in accordance with Section 11.1 thereof.

 

17.               Each Founder hereby represents and warrants that the execution
and delivery of this Agreement by such Founder does not, and the performance by
such Founder of its obligations hereunder will not, (a) conflict with or result
in a violation of the organizational documents of such Founder or (b) require
any consent or approval that has not been given or other action that has not
been taken by any Person (including under any Contract binding upon such Founder
or such Founder’s Founder Shares), in each case to the extent such consent,
approval or other action would prevent, enjoin or materially delay the
performance by such Founder of its obligations under this Agreement. Each
Founder hereby covenants that such Founder shall not enter into any agreement
that would restrict, limit or interfere with the performance of such Founder’s
obligations hereunder.

 

18.               Each Founder (a) will deliver a duly executed copy of the
Amended and Restated Registration Rights Agreement, substantially simultaneously
with the Closing, (b) agrees not to, prior to the Closing, amend, restate,
modify or waive, or cause or permit the amendment, restatement, modification or
waiver of, Section 7 or Section 12 of that certain letter agreement, dated as of
February 6, 2019, by and among Monocle, the Founders and the other parties named
therein (the “Insider Letter”) without the prior written consent of AerSale, and
(c) will not take any action, or assist any Person in taking any action, to
change the composition of the board of directors of NewCo in effect immediately
following the Closing prior to the annual meeting of NewCo’s stockholders held
in calendar year 2021; provided, that for the avoidance of doubt, the foregoing
clause (c) shall not prevent any Founder from Transferring any shares of capital
stock of NewCo following the Closing, subject to the terms and conditions of the
Insider Letter.

 

[Signature Page Follows]

 



-6-

 

 

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

  MONOCLE PARTNERS, LLC           By: /s/ Sai S. Devabhaktuni   Name:   Sai S.
Devabhaktuni   Title: Manager       COWEN INVESTMENTS II LLC           By: /s/
Owen Littman   Name:   Owen Littman   Title: Authorized Signatory

 

[Signature Page to Founder Shares Agreement]

 





 

 

  MONOCLE ACQUISITION CORPORATION         By: /s/ Eric Zahler   Name:   Eric
Zahler   Title: President and Chief Executive Officer         MONOCLE HOLDINGS
INC.           By: /s/ Eric Zahler   Name:   Eric Zahler   Title: President

 

[Signature Page to Founder Shares Agreement]

 





 



 

  AERSALE CORP.           By: /s/ Nicholas Finazzo   Name:   Nicholas Finazzo  
Title: Chairman & Chief Executive Officer

 

[Signature Page to Founder Shares Agreement]

 





 



 

EXHIBIT A

 

Founder  Earnout Shares  Monocle Partners, LLC
750 Lexington Avenue, Suite 1501
New York, NY 10022   1,212,891  Cowen Investments II LLC
599 Lexington Avenue
New York, NY 10022   80,859  Total   1,293,750 

 



-4-

 